                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  ANDREW PATTON,                                 )
                                                 )
                Plaintiff,                       )
                                                 )
  v.                                             )      No.:    3:19-CV-441-TAV-HBG
                                                 )
  ANDERSON COUNTY, TN and                        )
  SOUTHERN HEALTH PARTNERS,                      )
                                                 )
                Defendants.                      )


                                MEMORANDUM OPINION

         Anderson County, Tennessee (“the County”) and Southern Health Partners (“SHP”)

  have each filed motions for summary judgment in this pro se prisoner’s civil rights action

  for violation of 42 U.S.C. § 1983 [Docs. 60 and 62]. Plaintiff failed to file a timely response

  in opposition to the motions, thereby waiving opposition to the relief sought by Defendants.

  E.D. Tenn. L.R. 7.1; E.D. Tenn. L.R. 7.2. Upon consideration of the parties’ pleadings,

  the summary judgment evidence, and the applicable law, the Court finds that summary

  judgment should be GRANTED in favor of Defendants, and this action should be

  DISMISSED.

  I.     PLAINTIFF’S ALLEGATIONS

         While housed at the Anderson County Detention Facility (“ACDF”), Plaintiff was

  evaluated by a dentist and advised that he needed ten teeth extracted from his top

  jaw [Doc. 33 p. 6]. On July 31, 2019, the ten teeth were removed from his top jaw, and

  during a follow-up on August 31, 2019, the dentist extracted eleven teeth from Plaintiff’s

  lower jaw [Id.].


Case 3:19-cv-00441-TAV-HBG Document 70 Filed 04/19/21 Page 1 of 17 PageID #: 381
         On September 27, 2019, Plaintiff filed medical request #2559110, advising staff that

  he had lost weight because it was difficult to eat with so many teeth extracted and

  requesting to be fitted for dentures [Id.]. In response, Deputy Allen advised Plaintiff that

  dentures were not fitted at ACDF [Id. at 6-7]. On the same date, Plaintiff filed medical

  request #2559115, asking what steps needed to be taken to be tested for Hepatitis C

  [Id. at 7]. In response to that request, Plaintiff was advised that inmates were not tested for

  Hepatitis C absent “confirmed exposure or symptoms” [Id.].

         On September 28, 2019, Plaintiff filed grievance #343894, wherein he complained

  of the denial of dentures and treatment for Hepatitis C at ACDF [Id.]. In response, Deputy

  Allen advised Plaintiff that teeth were “not a medical necessity,” and that she had “provided

  [Plaintiff] with how to get dentures and [had] provided a family member with the same

  instructions” [Id.]. She further advised Plaintiff that he would not be tested for Hepatitis

  C absent confirmed exposure or symptoms [Id.]. Plaintiff appealed, complaining of the

  weight loss he had suffered as a result of the alleged denial of his right to medical care

  while housed at ACDF [Id. at 8]. The response “from administration” stated that Plaintiff

  had not placed a sick call regarding weight loss as a result of not being able to eat properly,

  and Plaintiff was advised to place a sick call so that he could be evaluated if that was the

  case [Id.].

         Plaintiff again filed a grievance on October 15, 2019, regarding the denial of

  dentures at ACDF [Id. at 8-9]. Plaintiff was again advised by a lieutenant that the County

  did not have a duty to provide him dentures [Id.]. Plaintiff filed yet another grievance

                                                2


Case 3:19-cv-00441-TAV-HBG Document 70 Filed 04/19/21 Page 2 of 17 PageID #: 382
  concerning the denial of dentures the following day, and a captain at ACDF responded that

  “it has been found that [Plaintiff] pushed this grievance in an attempt to have jail

  administrators send [him] to prison[.] [T]he evidence will be saved” [Id.].

         Thereafter, Plaintiff filed the instant lawsuit requesting the Court award him

  monetary damages and order medical and dental treatment for inmates at ACDF [Id. at 3].

  II.    SUMMARY JUDGMENT STANDARD

         Summary judgment is proper only when the pleadings and evidence, viewed in a

  light most favorable to the nonmoving party, illustrate that no genuine issue of material

  fact exists and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

  56(a),(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). A fact is deemed

  “material” if resolving that fact in favor of one party “might affect the outcome of the suit

  under governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To

  establish an entitlement to summary judgment, the moving party must demonstrate that the

  nonmoving party cannot establish an essential element of his case for which he bears the

  ultimate burden of proof at trial. Celotex, 477 U.S. at 322; Moore v. Philip Morris Cos.,

  Inc., 8 F.3d 335, 339 (6th Cir. 1993).

         Once the motion is properly supported with competent evidence, the nonmovant

  must show that summary judgment is inappropriate by setting forth specific facts showing

  there is a genuine issue for trial. Celotex, 477 U.S. at 323; Anderson, 477 U.S. at 249. If

  the “evidence is such that a reasonable jury could return a verdict for the nonmoving party,”

  then there is a genuine dispute as to a material fact. Anderson, 477 U.S. at 248. If no proof

                                               3


Case 3:19-cv-00441-TAV-HBG Document 70 Filed 04/19/21 Page 3 of 17 PageID #: 383
  is presented, however, the Court does not presume that the nonmovant “could or would

  prove the necessary facts.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)

  (citing Lujan v. Nat’l Wildlife Fed’n., 497 U.S. 871, 889 (1990)).

         The very purpose of summary judgment is to “pierce the pleadings and assess the

  proof in order to see whether there is a genuine issue for trial.” Advisory Committee Note

  to the 1963 Amendments to Rule 56. Indeed, “[t]he amendment is not intended to derogate

  from the solemnity of the pleadings[;] [r]ather, it recognizes that despite the best efforts of

  counsel to make his pleadings accurate, they may be overwhelmingly contradicted by the

  proof available to his adversary.” Id. The non-moving party (the plaintiff in this case),

  must come forward with proof to support each element of his claim. The plaintiff cannot

  meet this burden with “some metaphysical doubt as to the material facts,” Matsushita Elec.

  Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986), “conclusory allegations,”

  Lujan, 497 U.S. at 888, or by a mere “scintilla” of evidence, Anderson, 477 U.S. at 252. It

  would undermine the purposes of summary judgment if a party could defeat such a motion

  simply by “replac[ing] conclusory allegations of the complaint or answer with conclusory

  allegations of an affidavit.” Lujan, 497 U.S. at 888. Therefore, in considering a motion

  for summary judgment, a court must determine whether the non-moving party’s allegations

  are plausible. Matsushita, 475 U.S. at 586. (emphasis added). “[D]etermining whether a

  complaint states a plausible claim for relief. . . [is] context-specific[,] . . . requir[ing] the

  reviewing court to draw on its judicial experience and common sense.” Ashcroft v. Iqbal,




                                                 4


Case 3:19-cv-00441-TAV-HBG Document 70 Filed 04/19/21 Page 4 of 17 PageID #: 384
  556 U.S. 662, 679 (2009) (discussing plausibility of claim as a requirement to survive a

  motion to dismiss under Fed. R. Civ. P. 12(b)(6)).

         In considering a motion for summary judgment, once the court has “determined the

  relevant set of facts and drawn all inferences in favor of the nonmoving party to the extent

  supportable by the record, . . . [the ultimate decision becomes]. . . a pure question of law.”

  Scott v. Harris, 550 U.S. 372, 381 n.8 (2007) (emphasis in original). “When opposing

  parties tell two different stories, one of which is blatantly contradicted by the record, so

  that no reasonable jury could believe it, a court should not adopt that version of the facts

  for purposes of ruling on the motion for summary judgment.” Id. at 380.

  III.   SUMMARY JUDGMENT EVIDENCE

         Plaintiff was arrested and booked into the Anderson County Detention Facility

  (“ACDF”) on November 26, 2018 [Doc. 60-1 ¶ 6]. As part of his initial intake, Plaintiff

  was medically evaluated [Id. at ¶ 7]. Plaintiff’s answers to the questions asked in his

  medical evaluation, as well as a physical assessment, were documented in an Inmate

  Medical Form, which Plaintiff signed upon intake [Id. at 13]. During this intake, Plaintiff

  did not disclose any dental issues or dietary restrictions other than dairy and eggs [Id. at

  13, 14-15]. Plaintiff’s weight at the time of intake was 190 pounds [Id. at 15].

         Between November 2018 and July 2019, Plaintiff did not complain of dental issues

  [Id. at ¶ 9]. However, on July 26, 2019, Plaintiff was evaluated by the dentist, Dr. Dana

  Rust, who pulled approximately ten of Plaintiff’s teeth [Id. at 16]. Dr. Rust ordered that




                                                5


Case 3:19-cv-00441-TAV-HBG Document 70 Filed 04/19/21 Page 5 of 17 PageID #: 385
  Plaintiff receive Ibuprofen 600 mg and Tylenol 500 mg for any subsequent pain [Id.]. It

  was also ordered that Plaintiff be placed on a soft diet and that he receive another dental

  visit the following month [Id.]. ACDF records show that Plaintiff received the ordered

  medication starting July 26, 2019, and that he received it through the end of the month

  [Id. at 17].

         Plaintiff visited the dentist again on August 30, 2019 [Doc. 60-1 ¶ 12; Doc. 62-1

  ¶ 4]. During this visit, Plaintiff had approximately twelve teeth pulled [Doc. 60-1 p. 18].

  Ibuprofen 600 mg and Tylenol 1000 mg were prescribed for any subsequent pain [Id.].

  Records demonstrate that Plaintiff received the ordered medication beginning on

  August 30, 2019 and received it through September 4, 2019 [Id. at 19-20].

         Plaintiff filed no complaints regarding the extractions on July 26, 2019 or

  August 30, 2019 [Doc. 60-1 ¶ 15]. However, on September 27, 2019, Plaintiff submitted

  a medical request acknowledging dental care at ACDF and requesting to be fit for dentures

  [Doc. 60-1 ¶ 16, p. 21; Doc. 62-1 ¶ 7]. Plaintiff did not mention experiencing any weight

  loss, but did comment that it was “nearly impossible to eat properly without adequate teeth”

  [Doc. 60-1 p. 21]. In response, Plaintiff was informed that ACDF does not fit inmates for

  dentures at the facility1 [Id.]. The County provided Plaintiff and a member of his family

  with instructions on how to proceed with getting dentures if Plaintiff elected to do so while

  incarcerated [Doc. 60-1 ¶ 17]. None of Plaintiff’s dental service records contain any notes


         1
            ACDF Jail and Detention Policy and Procedure states that “Dental services include
  evaluation, treatment of infections and extractions” [Doc. 60-1 p. 22-23].

                                               6


Case 3:19-cv-00441-TAV-HBG Document 70 Filed 04/19/21 Page 6 of 17 PageID #: 386
  or orders that Dr. Rust though it medically necessary that Plaintiff receive dentures [Id. at

  ¶ 14, p. 16, 18].

         On September 28, 2019, Plaintiff filed an inmate grievance in which he complained

  that he had “been denied proper medical care” at ACDF [Doc. 60-1 ¶ 18, p. 24]. As a basis

  for his grievance, Plaintiff stated that his denial of care related to not being fitted for

  dentures that he believed he would receive at another State-run facility [Id.]. ACDF Officer

  Amber Allen responded the same day by stating that teeth are not a medical necessity, and

  she reaffirmed that Plaintiff had been informed as how to properly acquire dentures and

  had been in agreement with that procedure [Id. at ¶ 19, p. 24]. On September 30, 2019,

  Plaintiff appealed this grievance and response thereto, in which he finally stated that, “As

  of recently I am losing weight due to the fact I cannot properly chew” [Id. at 24, 26]. The

  medical staff at ACDF responded on October 1, 2019, stating:

         You have never once placed a sick call stating you felt you were losing
         weight or having issues because of not having teeth. The proper protocol
         even per that case is to place a sick call so you can be properly evaluated and
         so it can be decided by the proper medical staff what is needed and how to
         properly care for you. All you ever stated is that you would like them. We
         do not provide your wants, we provide for your needs.

  [Id. at 25, 26].

         Plaintiff again appealed this grievance on October 15, 2019, and he mentioned for

  the first time that “bloody gums, stomach cramps, and digestive issues can all be directly

  linked to [his] current issue” [Id. at ¶ 22, p. 26]. However, Plaintiff had never filed a sick

  call requesting any treatment related to such symptoms prior to this second appeal


                                                7


Case 3:19-cv-00441-TAV-HBG Document 70 Filed 04/19/21 Page 7 of 17 PageID #: 387
  [Doc. 60-1 ¶ 23]. Lieutenant Jason Maples responded to the appeal on October 16, 2019,

  stating that the “county is under no duty to provide prosthetic devices such as eyeglasses

  or dentures” [Doc. 60-1 p. 26]. On the same day, Plaintiff appealed for a third time, stating

  that “I am not trying to cause a rukus I simply need dentures to eat properly. Or to be

  housed in a facility that can better meet my needs” [Id. at 27]. In response, Plaintiff had a

  conversation with Captain Shain Vowell, where it was determined that Plaintiff filed and

  was persistently appealing this grievance “in an attempt to ‘push’ jail administration to

  send him to prison” [Doc. 60-1 ¶ 26, p. 27].           Plaintiff filed another grievance on

  November 5, 2019, stating that he was attempting to appeal Captain Vowell’s decision to

  Chief Richard Parker; however, Sergeant Jeff Smith responded that after Plaintiff’s

  conversation with Captain Vowell, this grievance was closed and resolved [Id. at ¶¶ 27-28,

  p. 27].2

         On November 13, 2019, while Plaintiff was still attempting to appeal his denture

  grievance, Plaintiff filed a medical request questioning why he had been switched back to

  a soft diet [Doc. 60-1 ¶ 30, p. 54; Doc. 60-2 ¶ 8].3 In response, Plaintiff was informed that

  it had been ordered that Plaintiff be on a soft diet [Doc. 60-1 p. 54]. However, months

  later, Plaintiff grieved about the accommodation, stating on February 24, 2020 at 8:57 a.m.


         2
            During this time, Plaintiff was ordering junk food from commissary, which is contrary
  to the notion that he could not chew [See Doc. 60-1 ¶ 29, p. 28-53] (noting Plaintiff’s frequent
  purchases of, among other things, Cheez-Its, jalapeno poppers, cookies, honeybuns, Jolly
  Ranchers, and peanuts).
         3
            Plaintiff also grieved that he was not allowed milk [Doc. 60-1 p. 55-56]. However,
  during intake, Plaintiff stated that he was allergic to milk [Id. at 14].

                                                 8


Case 3:19-cv-00441-TAV-HBG Document 70 Filed 04/19/21 Page 8 of 17 PageID #: 388
  that “I would like to be taken off my soft diet. I never requested this diet.” [Doc. 60-1

  p. 55]. Five minutes later, at 9:02 a.m., Plaintiff grieved, “I would like to know why as of

  2/23/20 breakfast time my soft diet was changed?” [Id. at 56]. Based on this request,

  Plaintiff’s soft diet was immediately discontinued [Id.].

         Plaintiff underwent a medical screening on April 1, 2020, after complaining of

  weight loss, gas, and diarrhea [Doc. 60-1 ¶ 34]. During this evaluation, Plaintiff was again

  asked a series of questions and given a physical assessment [Id.]. At the time of the

  assessment, Plaintiff weighed 178.8 pounds [Id. at 57].

         Plaintiff filed a medical request on April 10, 2020, wherein he stated his goal was

  to “make the medical staff aware of my concern of my continued weight loss and other

  symptoms of not having my teeth [to] eat properly . . . bloody stool, b[l]eeding gums,

  stomach c[r]amps and bloating . . . ALL of which can be directly linked to inadequate

  ability to chew food properly [Id. at 58]. When examined nine days later, Plaintiff

  complained of weight loss, gas, and diarrhea [Id. at 57]. In response to his April 10, 2020,

  grievance, Plaintiff was informed:

         Sir, if you are having bleeding gums, bloating or blood in your stool please
         fill out a sick call when this is occurring so that you can be evaluated. If the
         issue you need to be seen for is bloody stool, please do not flush the toilet so
         medical can see and then notify the provider.

  [Id. at 58].

         As a result of Plaintiff’s April 1, 2020 evaluation and his April 10, 2020 grievance,

  Plaintiff was placed on weight monitoring for approximately six months — through


                                                9


Case 3:19-cv-00441-TAV-HBG Document 70 Filed 04/19/21 Page 9 of 17 PageID #: 389
  October 6, 2020 [Doc. 60-1 ¶¶ 38-39, p. 59]. Plaintiff’s weight increased over those six

  months and never reached the point of becoming a medical concern [Doc. 60-1 ¶ 40, p. 59].

         During April 2020, Plaintiff was fairly active in his attempt to obtain dentures while

  housed in ACDF. On April 19, 2020, Plaintiff filed a grievance asking if it would still be

  possible for him to be fitted for dentures with the COVID-19 pandemic ongoing, assuming

  that his family made the required funds available [Doc. 60-1 ¶ 41, p. 60]. Officer Allen

  responded on April 20, 2020, wherein she informed Plaintiff that she would make a

  transport order for the earliest possible appointment once the shelter in place order was

  lifted [Doc. 60-1 p. 60]. Plaintiff again inquired on June 15, 2020, as to whether everything

  was “in order and finalized” for his denture fitting appointment [Id.]. Deputy Allen

  confirmed that she had made Plaintiff an appointment [Id.]. Once more, Plaintiff inquired

  as to the status of his denture fitting appointment on July 3, 2020 [Id. at 61]. Further,

  Plaintiff noted that his previous two appointments had been cancelled and that his family

  had made the financial arrangements to have the fitting completed [Id.]. Officer Allen

  responded by informing Plaintiff that his appointment had been rescheduled because

  Plaintiff’s family knew the particulars about both appointments, which is not allowed by

  ACDF policy [Id.]. Yet again, on July 28, 2020, Plaintiff inquired as to the status of his

  dental appointment [Id. at 62]. Officer Allen responded again by confirming that Plaintiff

  had an appointment and that the change in his appointment was, again, due to his family

  knowing the specifics about his appointment [Id.].




                                               10


Case 3:19-cv-00441-TAV-HBG Document 70 Filed 04/19/21 Page 10 of 17 PageID #: 390
         On August 3, 2020, Plaintiff was transported to Affordable Dentures in Knoxville,

  Tennessee, to be fitted for his dentures [Doc. 60-1 ¶ 49, p. 65]. Plaintiff was transported

  back to Affordable Dentures the following day to retrieve his new dentures [Id. at ¶ 50,

  p. 64]. That same day, Plaintiff filed a grievance relating to receiving his denture adhesive,

  which was subject to approval [Id. at 62]. Plaintiff’s adhesive was given to him as soon as

  it was approved by ACDF [Id. at ¶ 51, p. 62]. Plaintiff broke his dentures within the month

  [Id. at ¶ 52, p. 63]. ACDF sent the dentures back to Affordable Dentures to be repaired on

  Plaintiff’s behalf [Id.]. Once his dentures were repaired, Plaintiff filed no additional

  complaints regarding dental care or dentures [Id. at ¶ 53].

  IV.    DISCUSSION

         A.     Dental/Medical Care

         The Constitution does not guarantee a prisoner “unqualified access to healthcare.”

  Hudson v. McMillian, 503 U.S. 1, 9 (1992). However, the denial of constitutionally

  adequate medical care violates the Eighth Amendment’s prohibition against cruel and

  unusual punishment, which proscribes acts or omissions that produce an “unnecessary and

  wanton infliction of pain.” Wilson v. Seiter, 501 U.S. 294, 297 (1991). An Eighth

  Amendment claim for the denial of adequate medical treatment is composed of two parts:

  (1) an objective component, which requires a plaintiff to show a “sufficiently serious”

  medical need; and (2) a subjective component, which requires the plaintiff to show the

  defendants acted with “deliberate indifference” to that need. Farmer v. Brennan, 511 U.S.

  825, 834, 842 (1994).       Negligence is insufficient to establish liability; deliberate

                                               11


Case 3:19-cv-00441-TAV-HBG Document 70 Filed 04/19/21 Page 11 of 17 PageID #: 391
  indifference requires a mental state amounting to criminal recklessness. Santiago v. Ringle,

  734 F.3d 585, 591 (6th Cir. 2013) (citing Farmer, 511 U.S. at 834, 839-40). Therefore, to

  establish an officer’s liability, a prisoner must show that “the official knows of and

  disregards an excessive risk to inmate health or safety; the official must both be aware of

  facts from which the inference could be drawn that a substantial risk of serious harm exists,

  and he must also draw the inference.” Farmer, 511 U.S. at 837.

         Where medical treatment has been provided, a prisoner’s disagreement with the

  adequacy of care given does not implicate the Constitution. Westlake v. Lucas, 537 F.2d

  857, 860 n. 5 (6th Cir. 1996). This is because “federal courts are generally reluctant to

  second guess medical judgments and to constitutionalize claims which sound in state tort

  law.’” Id. (quoting Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976)). Rather, to

  state a constitutional claim, such a prisoner must show that his treatment was “so woefully

  inadequate as to amount to no treatment at all.” Alspaugh v. McConnell, 643 F.3d 162,

  169 (6th Cir. 2001); see also Terrance v. Northville Reg’l Psychiatric Hosp., 286 F.3d 834,

  843-44 (6th Cir. 2002).

         Because of this deference to medical judgments made by trained health care

  personnel, it is not “unconstitutional for municipalities and their employees to rely on

  medical judgments made by medical professionals responsible for prisoner care.” Graham

  ex rel. Estate of Graham v. Cty. of Washtenaw, 358 F.3d 377, 384 (6th Cir. 2004) (internal

  quotation marks and citation omitted).




                                               12


Case 3:19-cv-00441-TAV-HBG Document 70 Filed 04/19/21 Page 12 of 17 PageID #: 392
         The competent summary judgment evidence establishes that Plaintiff received

  dental treatment on July 26, 2019 and August 30, 2019, which resulted in multiple

  extractions. Following those extractions, he made a request for dentures. He did not,

  however, report any medical issues related to the lack of dentures in his initial requests.

  After his request for dentures was denied, Plaintiff did claim in subsequent grievances that

  he was losing weight and having other issues. However, despite being repeatedly told that

  he had to submit a medical request/sick call to be treated by the medical staff for those

  issues, he did not submit a sick call until April 10, 2020 – after this Court entered an order

  allowing this case to proceed [Compare Doc. 34 with Doc. 60-1 ¶¶ 18-26, 36].

  Accordingly, the Court finds that Plaintiff cannot establish that his issues posed a serious

  medical need where he declined to properly seek treatment for them. Moreover, the

  undisputed proof establishes that Plaintiff was ordering large amounts of food from

  commissary and refusing a soft diet, which is inconsistent with Plaintiff’s claims that he

  could not chew [Doc. 60 ¶¶ 29, p. 31-33]. Instead, the proof demonstrates that Plaintiff

  wanted dentures and wanted the County to pay for them even though the County

  determined they were not medically necessary.

         Additionally, when Plaintiff finally requested assessment in April 2020 due to

  alleged medical issues caused by the lack of dentures, the weight monitoring

  demonstrated that he had gained weight since the time of his last physical assessment

  [Doc. 60-1 ¶¶ 38-40]. Therefore, Plaintiff cannot establish that any delay in providing

  him dentures resulted in any physical injury to him. Napier v. Madison Cnty., Ky., 238

                                               13


Case 3:19-cv-00441-TAV-HBG Document 70 Filed 04/19/21 Page 13 of 17 PageID #: 393
  F.3d 739, 742 (6th Cir. 2001) (holding plaintiff must establish through medical evidence

  that delay in treatment resulted in physical injury).

         Accordingly, the Court finds that Plaintiff cannot establish either the subjective or

  objective components of his Eighth Amendment claim, and this case should be dismissed.

         B.     Municipal Liability

         Despite Plaintiff’s failure to establish an issue of fact that his Eighth Amendment

  rights were violated, the Court nonetheless considers whether, if such issue of fact were

  present, Plaintiff has presented any evidence that a policy or custom of Defendants was the

  moving force behind the alleged denial of care.

         Entity liability requires proof of a policy or custom. See Baynes v. Cleland,

  799 F.3d 600, 620-21 (6th Cir. 2015); Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691

  (1978) (“[A] municipality cannot be held liable solely because it employs a tortfeasor —

  or, in other words, a municipality cannot be held liable under § 1983 on a respondeat

  superior theory”). Therefore, in order to demonstrate municipal liability against the

  County, Plaintiff must identify a municipal policy or custom and show that his particular

  injury was incurred due to the execution of that policy. See Garner v. Memphis Police

  Dep’t, 8 F.3d 358, 364 (6th Cir. 1993) (citation and quotation marks omitted). Plaintiff’s

  claim against SHP, a private corporation providing medical care to inmates at the ACDF,

  is assessed with the same municipal-liability standards. See Street v. Corr. Corp. of Am.,

  102 F.3d 810, 817-18 (6th Cir. 1994); see also Braswell v. Corr. Corp. of Am., 419 F.

  App’x 622, 627 (6th Cir. 2011) (noting plaintiff seeking to impose liability against private

                                               14


Case 3:19-cv-00441-TAV-HBG Document 70 Filed 04/19/21 Page 14 of 17 PageID #: 394
  company performing traditional state function “must show that a policy or well-settled

  custom of the company was the ‘moving force’ behind the alleged deprivation” of his or

  her rights).

           Therefore, in order to hold either the County or SHP constitutionally liable for

  failing to Plaintiff with dentures, Plaintiff would have to present evidence establishing that

  one or both of these entities customarily authorized its staff to refuse dentures to inmates

  where they had been ordered as a medical necessity. There is no such evidence in this case.

  To the contrary, the competent summary judgment establishes that dentures would have

  been provided if Plaintiff was suffering from a serious medical issue due to the lack of

  dentures [See, e.g., Doc. 62-1 ¶ 10]. Accordingly, Plaintiff’s claims against Defendants

  should be dismissed.

           C.     Failure to Prosecute

           The Court otherwise finds that Plaintiff failed to file his Pretrial Narrative Statement

  (“PNS”) by the March 30, 2021, deadline set forth in the Scheduling Order [See Doc. 45].

  Rule 41(b) of the Federal Rules of Civil Procedure gives this Court the authority to dismiss

  a case for failure of the plaintiff “to prosecute or to comply with these rules or a court

  order.” Fed. R. Civ. P. 41(b); Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362-63 (6th Cir.

  1999). The Court examines four factors when considering dismissal under Fed. R. Civ. P.

  41(b):

                  (1) whether the party’s failure is due to willfulness, bad faith,
                  or fault; (2) whether the adversary was prejudiced by the
                  dismissed party’s conduct; (3) whether the dismissed party was

                                                  15


Case 3:19-cv-00441-TAV-HBG Document 70 Filed 04/19/21 Page 15 of 17 PageID #: 395
                warned that failure to cooperate could lead to dismissal; and
                (4) whether less drastic sanctions were imposed or considered
                before dismissal was ordered.

  Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005).

         Plaintiff willfully failed to comply with the Court’s order, and his failure to do so

  has prejudiced Defendants, who have spent significant time and resources defending this

  action. The Court specifically warned Plaintiff that failure to timely file his PNS “will

  result in dismissal of Plaintiff’s complaint for failure to prosecute and to comply with the

  orders of this Court” [Doc. 45 ¶¶ 3, 6]. Further, alternative sanctions are not warranted, as

  Plaintiff failed to follow the Court’s clear instructions. “[W]hile pro se litigants may be

  entitled to some latitude when dealing with sophisticated legal issues, acknowledging their

  lack of formal training, there is no cause for extending this margin to straightforward

  procedural requirements that a layperson can comprehend as easily as a lawyer.” Jourdan

  v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991). Nothing about Plaintiff’s pro se status prevented

  him from complying with the Court’s order, and Plaintiff’s pro se status does not mitigate

  the balancing of factors under Rule 41(b). Accordingly, this action will alternatively be

  dismissed for want of prosecution pursuant to Rule 41(b).

  V.     CONCLUSION

         For the foregoing reasons, Defendants’ motions for summary judgment [Docs. 60

  and 62] will be GRANTED, and dismissal is otherwise proper under Rule 41(b) of the

  Federal Rules of Civil Procedure. This action will be DISMISSED WITH PREJUDICE.




                                               16


Case 3:19-cv-00441-TAV-HBG Document 70 Filed 04/19/21 Page 16 of 17 PageID #: 396
        The Court hereby CERTIFIES that any appeal from this order would not be

  taken in good faith. Therefore, should Plaintiff file a notice of appeal, this Court will

  DENY Plaintiff leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R.

  App. P. 24.

        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                             17


Case 3:19-cv-00441-TAV-HBG Document 70 Filed 04/19/21 Page 17 of 17 PageID #: 397
